Filed 9/10/20 P. v. Almaraz CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077238

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE393591)

 FRANCISCO C. ALMARAZ,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert O. Amador, Judge. Affirmed.
         Matthew Aaron Lopas, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Francisco Colin Almaraz entered into a plea agreement with a
stipulated sentence. Almaraz pleaded guilty to transportation of cocaine for

sale (Health and Saf. Code,1 § 11352, subd. (a)). Almaraz admitted a weight


1     All further statutory references are to the Health and Safety Code
unless otherwise specified.
allegation (§ 11370.4, subd. (a)(2)). The parties stipulated that Almaraz
would serve eight years in local prison. The remaining charges and
allegations were dismissed.
      Almaraz was sentenced to the stipulated eight-year term. The court
ordered a $2,400 restitution fine and various fees and assessments. The
defense did not object.
      Almaraz filed a timely notice of appeal but did not obtain a certificate
of probable cause (Pen. Code, § 1237.5).
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Almaraz the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      In his change of plea, Almaraz admitted he transported in excess of
four kilos of cocaine for purposes of sale.
                                  DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified three possible issues that were considered in
evaluating the potential merits of this appeal:
      1. Was Almaraz’s plea constitutionally valid;
      2. Did the court err by imposing fines, fees and assessments without
holding a hearing on the defendant’s ability to pay; and
      3. Was counsel ineffective for failing to object to the fines, fees and
assessments.


                                         2
     We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Almaraz on this appeal.
                               DISPOSITION
     The judgment is affirmed.



                                                              HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




HALLER, J.




                                     3